DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
The examiner notes that the response by applicant fails to address all of the rejections of the Office Action of December 2, 2020, particularly the rejected under 35 U.S.C. 112(b) based on claims 2 and 11.  Since the response addresses the rest of the Office Action the examiner considers this a bona fide Response, and in an effort to maintain a compact prosecution will proceed as if the Response is fully responsive and maintain the rejected under 35 U.S.C. 112(b) based on claims 2 and 11, as set forth below.

Response to Arguments
Applicant’s arguments, see remarks, filed March 2, 2021, with respect to the objection of claim 19 and claim rejections under 112 based on claims 1, 13 and 19 have been fully considered and in combination with the amendments are persuasive.  The objection of claim 19 and claim rejections under 112 based on claims 1, 13 and 19 have been withdrawn. 
Applicant's arguments filed March 2, 2021 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that the prior art fails to claim the new limitations incorporated into the independent claims, the examiner is unpersuaded.  Regarding the limitation that the shaped reflective polarizer reflects a portion of the radiation – reflective polarizers by definition reflect a portion of radiation.  Regarding “the wire grid comprises a set of wires that have a horizontal pitch above a certain threshold and are packed together on a concave-shaped surface of the wire-grid film” – wire grid 
Regarding applicant’s argument that the prior art fails to claim the new claim 21, directed towards wire dimensions, the examiner is unpersuaded.  Bird specifically teaches the wire sizes between 0.005-0.05 microns, see column 2 lines 63-65.  One of ordinary skill would appreciate that for wire grid polarizer to function the diameter of the wires need to be much less than the wavelength of the radiation to polarized, as noted by Bird in column 3 lines 26-30, as set forth below.  
Regarding applicant’s argument that the prior art fails to claim the new claim 22, directed towards extinction ratio of the wire grid polarizer, the examiner is unpersuaded.  The range of 1:100 to 1:106 is an exceptionally large range, as evidenced by Wikipedia webpage “Polarizer” as of 2018, noting extinction ratios for polarizers varies from ~1:500 to ~1:106, and one of ordinary skill would expect a wire grid polarizer to fall within the claimed range.  Further Bird specifically notes an efficient polarizer a high extinction ratio is desirable, as set forth below.  Further this would be finding a workable range, as set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Regarding claim 2 “a second retarder having a surface at a distance from the shaped reflective polarizer” has clarity (antecedent) issues.  It is unclear if this distance from the shaped reflective polarizer is the same or different from the distance in claim 1, i.e. “a shaped reflective polarizer spaced at a distance from the optical element”.  In light of the specification, see figure 9 cavity 904, it is assumed to be the same.  For purposes of examination the examiner will use “a second retarder having a surface, whereinis at the distance from the shaped reflective polarizer”.
Claim 3 is rejected under 35 U.S.C. 112(b) as being indefinite, since it depends on claim 2 and therefore has the same deficiencies.
Regarding claim 11 “wherein the shaped reflective polarizer has a surface that is convex, concave, flat, or irregular” has clarity issues.  It is unclear what shape is not covered by “convex, concave, flat, or irregular” since it appears to cover all shapes.  For purposes of examination the examiner will assume a shaped reflective polarizer has a surface that is convex, concave, flat, or irregular inherently.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Regarding claim 1 Gay disclose a pancake lens block (title e.g. figures 6a-8b & 13), comprising: an optical element (e.g. first linear polariser 9, first fixed quarter-wave plate 10, first partial reflector 3 and/or second quarter-wave plate 11) configured to transmit at least a portion of radiation from a radiation source (e.g. electronic display 1); and a shaped reflective polarizer (e.g. second partial reflector 5 or combination of 5 & lens 20) spaced at a distance from the optical element (see figures), wherein: the shaped reflective polarizer is configured to provide achromatic (implicit since the optical elements interact with multiple colors as evidenced by discussions in paragraphs [0199-0200]) optical reflection of the portion of radiation within the pancake lens block (inter alia paragraph [0094] “5 comprises a ("second") reflective polariser.  A reflective polariser is an optical layer which transmits one linear polarisation state of light while reflecting the orthogonal state”); and the shaped reflective polarizer comprises: a curved lens (e.g. 20) having a radius of curvature (implicit); and a wire-grid polarizer (inter alia paragraph [0094] “5 … may, for example, comprise a wire-grid polariser”), wherein the wire grid comprises a set of wires that have a horizontal1 pitch above a certain threshold and are packed together (axiomatic for a wire grid polarizer); and maintains a polarization state of the portion of radiation transmitted by the optical element (axiomatic for a polarizer).
Gay does not discuss details of the wire grid polarizer.  Specifically Gay does not disclose the wire grid polarizer comprises: a wire-grid film; a wire grid disposed on the wire-grid film; the wires are on a concave shaped surface; and a bolstering substrate that is shaped to the curved lens and is coupled to the wire-grid film, wherein the bolstering substrate is configured to: provide mechanical support to 
Bird teaches a wire grid polarizer (title e.g. figure 10 light polarizer 146f) with the wire grid is on a concave surface (see figure 10) that functions as a reflective polarizer (column 18 lines 24-27 “polarizer can also function as a polarizing beam splitter, since it partially reflects radiation”), which comprises: a wire-grid film (e.g. linear light polarizer 146e); a wire grid disposed on the wire-grid film (e.g. 146e includes filaments 12a); and a bolstering substrate (e.g. base 148c) that is shaped to the curved lens (e.g. shaped glass plate 148d column 18 lines 45-60 “148d has been ground or molded so as to constitute a lens”) and is coupled to the wire-grid film (column 18 lines 45-60  “146f, generally similar to the polarizer 146e of FIG. 9 but having a shaped glass plate 148d welded, as in the oven of FIG. 7, to a side opposite to that of the aforementioned base”), wherein the bolstering substrate is configured to: provide mechanical support to the wire-grid film to prevent the wire-grid film from buckling during a manufacturing process in which the wire-grid polarizer is coupled to the curved lens (column 16 lines 65-75 discussing the base having a “consistency of supporting strip dimensions” in the manufacturing process, which includes coupling to the lens see column 18 lines 53-60) such that the wire grid is oriented toward the curved lens (column 18 lines 45-60  “146f, generally similar to the polarizer 146e of FIG. 9 but having a shaped glass plate 148d welded, as in the oven of FIG. 7, to a side opposite to that of the aforementioned base” see figure 10).  One would look to Bird to fill the silences of Gay since Bird teaches a wire grid polarizer that is intended to fulfill the basic need for a light polarizer with desirable optical qualities and which possesses the advantages of high stability, an inherent resistance to abrasion without the necessity of lamination between protective surfaces (column 1 lines 36-50) and by orienting the wire grid toward the lens protects the wire grid (column 18 lines 45-60).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for 
Regarding claim 2 Gay in combination with Bird discloses pancake lens block of claim 1, as set forth above.  Gay further discloses wherein the optical element comprises: a first retarder (e.g. 10) having a first axis of orientation (e.g. fast axis 16), where the first retarder is configured to selectively transmit the portion of the radiation from the radiation source (axiomatic); a partial reflector (e.g. 3) that receives the portion of radiation from the first retarder and transmits the portion of radiation (axiomatic); and a second retarder (e.g. 11) having a surface wherein the shaped reflective polarizer is at the distance from the shaped reflective polarizer (see figures), where the second retarder is oriented to a second axis of orientation (e.g. fast axis 17) that is substantially orthogonal to the first axis of orientation (inter alia paragraph [0101] notes the second quarter-wave plate has a fast axis orthogonal to the fast axis of the first quarter-wave plate2, see figure 8b), and where the second retarder transmits the portion of radiation from the partial reflector (see figures).

Regarding claims 6 and 9-10 Gay in combination with Bird discloses the pancake lens block of claim 1, as set forth above.  Gay and Bird do not disclose or teach wherein the bolstering substrate comprises a tri-acetyl cellulose (TAC) material or a poly-methyl methacrylate (PMMA) material, as recited in claim 6; or wherein the wire-grid film comprises a TAC material or a PMMA material, as recited in claim 9; or wherein the wire grid comprise a TAC material, as recited in claim 10.  The examiner takes Official notice3 that optical elements are commonly made of TAC and PMMA and that it would be obvious to use such materials to take advantage of their structural and optical characteristic.  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the pancake lens block as disclosed by Gay in combination with Bird to have the bolstering substrate comprises a tri-acetyl cellulose (TAC) material or a poly-methyl methacrylate (PMMA) material, as recited in claim 6; or wherein the wire-grid film comprises a TAC material or a PMMA material, as recited in claim 9; or wherein the wire grid comprise a TAC material since these are materials commonly used in optics and one of ordinary skill in the art would be motivated to use these materials since to take advantage of their structural and optical characteristic with a reasonable expectation of success.  
Regarding claim 8 Gay in combination with Bird discloses pancake lens block of claim 1, as set forth above.  Gay does not disclose wherein the wire-grid polarizer is thermoformed and the bolstering 
Regarding “the bolstering substrate has a glass transition temperature characterized by an associated rate of change with temperature being below a threshold” – this is a definition and adds no further limitation.  
Regarding “the wire-grid polarizer is thermoformed” is a process step in a product claim and it has been held that the presence of process limitations in a product claim, which product does not otherwise patentably distinguish over the prior art, cannot impart patentability to the product. In re Stephens 135 USPQ 656 (CCPA 1965). Furthermore, the patentability of a product does not depend upon its method of production. If the product in a product by process claim is the same as or obvious from a product of the prior art, then the claim is unpatentable even though the prior art product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed Cir 1985).  See MPEP 2113.
Furthermore, Bird further teaches the wire-grid polarizer is thermoformed (title) for the purpose of drawing the filaments to a diameter and periodicity to achieve desired light polarizing characteristics (column 1 lines 13-33).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the wire grid polarizer in the pancake lens block as disclosed by Gay in combination with Bird to be thermoformed as further taught by Bird for the purpose of drawing the filaments to a diameter and periodicity to achieve desired light polarizing characteristics.
Regarding claim 11 Gay in combination with Bird discloses pancake lens block of claim 1, as set forth above.  Gay further discloses wherein the shaped reflective polarizer has a surface that is convex, concave, flat, or irregular (inherent since all possible shapes are covered, further see figures).
Regarding claim 12 Gay in combination with Bird discloses pancake lens block of claim 1, as set forth above.  Gay further discloses wherein the distance is configured to provide additional optical path 
Regarding claim 19 a method of assembling the pancake lens block of claim 1 is implicit given the assemblies seen in figures 6a-8b & 13.  It has been held the express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.  "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness." In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995), see MPEP 2112.
Regarding claims 21-22 Gay in combination with Bird discloses the pancake lens block of claim 1, as set forth above.  Gay does not discuss details of the wire grid polarizer.  Specifically Gay does not disclose wherein each wire included in the set of wires has at least one dimension that is less than a micron, as recited in claim 21; or wherein the horizontal pitch of the set of wires provides an extinction ratio ranging between 100:1 and 1,000,000:1 for the shaped reflective polarizer, as recited in claim 22.  
Bird further teaches a wire size of 0.005-0.05 microns (column 2 lines 63-65 “provide filaments of the stated description having a diameter within the range of .005 to .05 micron”) for the purpose of having the diameter of the wires be appreciably less than the wavelength of the radiation to polarized (column 3 lines 26-30).  Regarding the extinction ratio the disclosure of Bird notes that the goal is to produce an efficient polarizer (inter alia column 1 lines 13-15) and one of ordinary skill makes it implicit that the wire grid polarizer taught by Bird would fall within the extremely large claimed range4 for the purpose of having desirable properties (column 1 lines 43-50).  Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955), see MPEP 2144.05.  The 

Claims 13-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gay et al. US Patent Application Publication 2010/0177113, of record, in view of Bird et al. US Patent 3,479,168, of record, and in further view of Yun et al. US Patent Application Publication 2017/0068029, of record.
Regarding claim 13 Gay further discloses a display (title) comprising: an electronic display configured to emit light (e.g. 1); and a pancake lens block of claim 1 (as set forth above).  Gay and Bird do not disclose or teach the display is head mounted.  It is noted that head mounted is not a limitation, since it is in the preamble and no particular structure (such as a helmet) is claimed.  Regardless, Yun teaches a display (inter alia paragraph [0001]) using pancake lens block (e.g. figures 1A & 2), and further teaches the display may be head mounted (inter alia paragraph [0023]), one would be motivated to use this display in a head mounted configuration for the purpose of using a compact arrangement for virtual reality (paragraph [0049]).  Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention for the pancake lens block as disclosed by Gay in 
Regarding claims 14-15 and 17, the limitations of claims 14-15 and 17 are the same as the limitations of claims 2-3 and 6, respectively, and claims 14-15 and 17 are rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wikipedia webpage “Polarizer” as of 2018, in evidenced of expected extinction ratios for polarizers, as noted above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/GEORGE G KING/Primary Examiner, Art Unit 2872                                                               March 9, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Regarding the term “horizontal” it is not interpreted to mean a particular direction since no frame of reference is established.
        2 As previously noted there is a typographical error in paragraph [0101] which refers to the fast axis of 10 as “15” however it is clear that “16” is the fast axis of 10.  
        3 Since applicant did not traverse the examiner’s assertion of official notice the statement is taken to be admitted prior art because applicant did not traverse the examiner’s assertion of official notice, see MPEP 2144.03 C.
        4 As evidenced by Wikipedia webpage “Polarizer” as of 2018, noting extinction ratios for polarizers varies from ~1:500 to ~1:106.